ELLIS, Judge.
This is a motion to dismiss an appeal from a judgment which overruled an exception to the jurisdiction over the subject matter of the case.
It is well settled that such a judgment is interlocutory and that an appeal does not lie therefrom. No showing of irreparable injury has been made. Woodcock v. Crehan, 28 So.2d 61 (La.App. 1 Cir. 1946).
We are also asked to order the Family Court Judge to assign this case for trial on the merits promptly. Since the case is on appeal, that Court has been divested of jurisdiction. No showing has been or could be made that the Family Court has arbitrarily refused to hear the case. To issue such an order at this time would be an unwarranted interference in the administration of the Family Court.
Appeal dismissed.